IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wayne Deloatch,                        :
                         Petitioner    :
                                       :
               v.                      :        No. 1684 C.D. 2018
                                       :
Workers' Compensation Appeal           :
Board (City of Philadelphia),          :
                         Respondent    :

                                      ORDER

               NOW, February 14, 2020, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge